******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  GREENWOOD MANOR, LLC v. PLANNING AND
      ZONING COMMISSION OF THE CITY
              OF BRIDGEPORT
                 (AC 35612)
               Gruendel, Sheldon and Schaller, Js.
         Argued March 10—officially released May 27, 2014

   (Appeal from Superior Court, judicial district of
               Fairfield, Radcliffe, J.)
  Corey S. Fitzgerald, with whom, on the brief, was
Lucas B. Rocklin, for the appellant (substitute plaintiff).
  Edmund F. Schmidt, assistant city attorney, for the
appellee (defendant).
                          Opinion

   GRUENDEL, J. Connecticut law obligates every
municipality’s planning commission to promulgate an
updated plan of conservation and development on a
decennial basis. General Statutes § 8-23 (a) (1). Our law
further requires, as a prerequisite to any change in a
municipality’s zoning regulations and zoning districts,
the zoning commission to ‘‘take into consideration the
plan of conservation and development, prepared pursu-
ant to [§] 8-23, and . . . state on the record its findings
on consistency of [any] proposed establishment, change
or repeal of such regulations and boundaries with such
plan. . . .’’ General Statutes § 8-3 (b). Pursuant to those
statutory mandates, the defendant, the Planning and
Zoning Commission of the City of Bridgeport (commis-
sion) adopted an amended plan of conservation and
development that proposed no change with respect to
the property of the plaintiff, Allstar Sanitation, Inc.1
Consistent with that plan, the commission thereafter
undertook a comprehensive review of its zoning regula-
tions and zoning districts, which culminated with an
amendment thereof. That action did not alter the zoning
of the plaintiff’s property in any manner.
   The plaintiff timely appealed from the commission’s
decision to the Superior Court, which dismissed the
administrative appeal for lack of aggrievement. The
issue presented in this appeal concerns the propriety
of that determination. We affirm the judgment of the
Superior Court.2
   The relevant facts largely are undisputed. The plain-
tiff owns a 9.9 acre parcel of unimproved land known as
Hart Street Rear in Bridgeport (property). At all relevant
times, the property was owned by the plaintiff or its
predecessor in title, Greenwood Manor, LLC (Green-
wood). In early 2008, following an exhaustive review
that included an examination of the existing zoning map
and regulations, the commission adopted an amended
plan of conservation and development for the city of
Bridgeport (plan). The plan did not recommend any
change to the zoning classification of the plaintiff’s
property, which continued to be designated as part of
the ‘‘Residential A Single Family Zone (R-A).’’ See
Bridgeport Zoning Regs., § 3.1.1.
   Following the submission of a petition to revise cer-
tain zoning regulations by the city’s planning depart-
ment, the commission, acting in its legislative capacity;
see Konigsberg v. Board of Aldermen, 283 Conn. 553,
581, 930 A.2d 1 (2007) (‘‘[a] zoning change . . . [is con-
sidered a decision] of the [commission] acting in its
legislative capacity’’); R. Fuller, 9A Connecticut Prac-
tice Series: Land Use Law and Practice (3d Ed. 2007)
§ 33:2, p. 233 (‘‘[a] zoning commission, when amending
zoning regulations or passing a zone change, acts in a
legislative capacity’’); conducted a review of its zoning
regulations and zoning map.3 The commission held a
public hearing on the proposed zoning revisions on
November 10, 2008. At that time, the substance of those
revisions was presented without reference to any spe-
cific properties. The commission also received a letter
dated November 10, 2008, from Attorney Raymond
Rizio.4 Writing on behalf of Greenwood, Rizio stated in
relevant part that ‘‘the current [zoning] map designates
[the property] as ‘Residence A.’ My client strongly
believes that this is a complete underutilization of the
property and that the current designation should be
‘Residence C.’ ’’ After suggesting that rezoning the prop-
erty to the Residential C multi-family zone (R-C) district
would permit the construction of a condominium com-
plex on the property and that such development would
inure to the benefit of the city, Rizio concluded his
letter by noting his appreciation for the commission’s
‘‘careful review’’ of his client’s request.
   At its September 14, 2009 meeting, the commission
further considered various revisions to the zoning regu-
lations and zoning map. At that time, it discussed
changes with respect to specific parcels. When the
plaintiff’s property came up, an unidentified individual
stated that ‘‘our staff recommendation is to leave it as
R-A.’’ Acting Chairman Mel Riley inquired as to whether
‘‘anybody [had] a problem with that’’ and Commissioner
Carl Kish responded, ‘‘Yeah, I’d like to touch base on
that.’’ Kish then stated that ‘‘[t]he biggest problem I
have with the property was . . . the density. . . .
[S]ingle family homes . . . would take up every square
inch of that land. That’s not a good land use decision.’’
Riley then stated: ‘‘I’m going to play devil’s advocate.
We can—this commission can decide how many houses
in a single family development or what the site plan
standards need to be. . . . We do have more control
when it is R-A than an R-C zone.’’ Riley also noted that
‘‘there’s nothing to say a developer can’t come back at
some point in the future. You know, the day after this
passes. . . . But we have no one right now. . . . We
have no one asking [to develop it as] R-C, we have a
lot of people asking for it to stay R-A. . . . [T]he plan-
ners in the commission recommended that it be R-A,
our staff is recommending that it be R-A, so why not
keep it R-A? . . . There’s no compelling reason to
change it . . . to R-C until somebody wants to
develop it.’’
   Commissioner Barbara Freddino reminded the com-
mission that its consideration of the plaintiff’s parcel
‘‘was driven . . . by one person, one developer’s com-
ment.’’ When Kish clarified that, to be precise, the sug-
gestion came from one ‘‘particular attorney,’’ Freddino
replied, ‘‘Okay. But the whole thing is this. That he does
have the right—if the consensus is, to leave it as R-A,
he does have the right to come and ask for a zone
change. . . . [W]e’re not precluding them from coming
and presenting us with an application for a R-C zone
with whatever kind of development they would like to
do. And I believe that gives everyone due process.’’
After a brief discussion stemming from another com-
missioner’s concern that the plaintiff’s property was
part of a flood plain, Kish interjected, ‘‘let’s find out
where the consensus [is] and move on.’’ By a vote of
five to four, the commission then reached a preliminary
consensus to reclassify the plaintiff’s property as part
of the Residential C multi-family zone.
   The commission convened a second public hearing
on October 14, 2009. The agenda identified eleven spe-
cific properties and their accompanying proposed
zones; included on that list was the plaintiff’s property
with ‘‘R-C’’ as the proposed zone. The commission heard
testimony from numerous individuals regarding that
potential change. Several spoke in favor of rezoning the
property as R-C, including Paul S. Timpanelli, President
and Chief Executive Officer of the Bridgeport Regional
Business Council. Timpanelli stated that although he
understood ‘‘the concerns of that neighborhood for that
higher residential use . . . we’re firmly convinced that
the neighborhood will improve, property values will
improve as a result of those changes.’’ Others in atten-
dance voiced strong opposition to that zone change.
For example, Attorney Michael T. Voytek, chairman of
an organization called The Committee to Ungag the
People, began his remarks by submitting ‘‘approxi-
mately a thousand petitions’’ against the proposed zone
changes to the eleven specified properties. Voytek
urged the commission, on behalf of his organization,
‘‘to keep all these areas zoned as Residential A.’’ Voytek
described the plaintiff’s parcel as a ‘‘crisis area’’ that
needed to remain in the single family residential zone.
   The commission also heard from Christopher Caruso,
a Bridgeport resident and State Representative of the
126th District, who spoke on behalf of his constituents.
With respect to the plaintiff’s property, Caruso encour-
aged the commission to ‘‘[m]aintain [it] as Residence
A in keeping with the character of the current single
family neighborhood and in conformity with the [plan]
to avoid spot zoning.’’ Caruso explained that the prop-
erty ‘‘is being sought after by the State Department of
Environmental Protection with the support of the
Mayor and the City of Bridgeport. This property is criti-
cally needed to address serious North End flooding
. . . . In September, I cast a vote . . . to approve a
bill which was signed by the Governor into law that
provides the city with much needed funds to purchase
this property.’’ Caruso continued: ‘‘The alleged owner
of [the plaintiff’s] property who is affiliated with reputed
organized crime figures is attempting to change the
zone, which will increase the value of the property and
thus, the amount that the City and the State will be
required to pay . . . [should they decide to purchase
it] effectively holding Bridgeport ransom. Unfortu-
nately, the sister of a current member of the [commis-
sion] is dating the reputed head of the same organized
crime family who is affiliated with the alleged owner
of the property. We are extremely concerned that if
the zone change on [the plaintiff’s property] occurs, it
provides a ripe opportunity for organized crime to gain
a school yard foothold with the children that attend a
. . . school adjacent to this property.’’ Notably, the
record does not contain any evidence, testimonial or
otherwise, submitted by or on behalf of the plaintiff
during that hearing. After receiving input from numer-
ous citizens on a variety of issues, the commission
closed the public hearing and took no further action
on the matter that evening.
   The commission next discussed the proposed zoning
changes during its November 14, 2009 meeting. Follow-
ing a review of certain technical revisions to the zoning
regulations, commission members noted that ‘‘the only
discussion that remains is the map issues. The infamous
eleven [parcels].’’ Riley clarified that the commission
was not voting on the matter that evening, but rather
simply obtaining a consensus to enable its staff to pre-
pare accordingly for the commission’s official action
thereon. As he explained, ‘‘[t]hese eleven items, we
want to be sure that we have a consensus. Everything
else is done.’’ Kish, who throughout the proceedings
consistently was the most outspoken advocate on the
commission for rezoning the property, began the discus-
sion by articulating his support of a zone change of the
plaintiff’s property from R-A to R-C. Commissioner Ann
Pappas-Phillips disagreed, noting that the plan ‘‘calls
for this piece to remain in [the] R-A [zone].’’ Riley then
opined that ‘‘[t]here is one thing I would like to add to
that is this. You know, some of these controversial
issues can get, you know, spend years discussing and
we’ve gotta put this to bed. And in the interest of, you
know, making things for . . . the regulations to go into
effect, I think when in doubt, we leave [the property]
the way it is. Because we can always change it. . . .
Otherwise, we’ll be spending forever on this and it is
not unfair to anybody to leave the property the way it
is. . . . [T]hey can come, they can always request . . .
a zone change.’’ Although Kish reminded the commis-
sion that it already had reached a consensus on the
matter, one unidentified voice emphasized that the com-
mission had ‘‘heard from the public’’ since that time.
The commission thereafter reached a consensus, by a
vote of five to three, to take no action on the plaintiff’s
property and ‘‘leave this R-A.’’
   The commission met again on November 30, 2009.
At that time, it voted unanimously to revise certain
portions of its zoning regulations. The commission also
voted on what Riley described as ‘‘the more controver-
sial part’’—the revised zoning map. As acting secretary,
Freddino stated that ‘‘[t]he next item is the . . . Reso-
lution regarding the adoption of a new Zoning Map,
November 30, 2009. Application number . . . 08-91.
Applicant: [the commission].’’ In that resolution, the
commission specifically found, inter alia, that (1) ‘‘[s]ub-
sequent to the close of the public hearings, the proposed
zoning map was modified to incorporate some of these
public comments’’; (2) ‘‘the proposed zoning map is
fully consistent with the [plan]’’; and (3) ‘‘maintaining
the existing zoning classifications for some properties
that require additional evaluation is not inconsistent
with the [plan].’’ By a vote of six to three, the commis-
sion approved that resolution, thereby adopting the
revised zoning map. In so doing, the commission left
the zoning classification of the plaintiff’s property
unchanged.
   From that decision, Greenwood appealed to the Supe-
rior Court.5 After first permitting the parties to brief
the issue, the court held a hearing on whether the plain-
tiff could establish the requisite aggrievement to pro-
ceed with its administrative appeal. The court
subsequently concluded that the plaintiff had not met
its burden to demonstrate that it was statutorily or
classically aggrieved by the commission’s decision. The
court, therefore, dismissed the appeal for lack of subject
matter jurisdiction.
   The plaintiff thereafter filed a petition for certifica-
tion to appeal pursuant to General Statutes § 8-8 (o).
We granted the petition and this appeal followed.
   At the outset, we note that ‘‘[p]leading and proof
of aggrievement are prerequisites to the trial court’s
jurisdiction over the subject matter of a plaintiff’s
appeal. . . . [I]n order to have standing to bring an
administrative appeal, a person must be aggrieved. . . .
Standing . . . is not a technical rule intended to keep
aggrieved parties out of court; nor is it a test of substan-
tive rights. Rather it is a practical concept designed to
ensure that courts and parties are not vexed by suits
brought to vindicate nonjusticiable interests and that
judicial decisions which may affect the rights of others
are forged in hot controversy, with each view fairly and
vigorously represented. . . .
  ‘‘Two broad yet distinct categories of aggrievement
exist, classical and statutory. . . . Classical
aggrievement requires a two part showing. First, a party
must demonstrate a specific, personal and legal interest
in the subject matter of the decision, as opposed to a
general interest that all members of the community
share. . . . Second, the party must also show that the
agency’s decision has specially and injuriously affected
that specific personal or legal interest. . . .
   ‘‘Statutory aggrievement exists by legislative fiat, not
by judicial analysis of the particular facts of the case.
In other words, in cases of statutory aggrievement, par-
ticular legislation grants standing to those who claim
injury to an interest protected by that legislation.’’ (Cita-
tions omitted; internal quotation marks omitted.) Mou-
tinho v. Planning & Zoning Commission, 278 Conn.
660, 664–65, 899 A.2d 26 (2006).
   ‘‘Aggrievement presents a question of fact for the trial
court. . . . The scope of review of a trial court’s factual
decision on appeal is limited to a determination of
whether it is clearly erroneous in view of the evidence
and pleadings. . . . Conclusions are not erroneous
unless they violate law, logic or reason or are inconsis-
tent with the subordinate facts. . . . A finding of fact
is clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) Id., 665–66. Finally, we are mindful that
in the context of zoning disputes, our Supreme Court
has stated that ‘‘[b]ecause aggrievement is a jurisdic-
tional question, and therefore, the key to access to
judicial review, the standard for aggrievement is rather
strict.’’ (Internal quotation marks omitted.) Gladysz v.
Planning & Zoning Commission, 256 Conn. 249, 257,
773 A.2d 300 (2001).
   This appeal is about zone changes. The precise issue
presented is one of first impression—whether an owner
of property has standing to appeal when it is undisputed
that (1) its property was not the subject of a zoning
application, and (2) the zoning classification of its prop-
erty was not altered, amended or otherwise affected
by a zoning commission’s sua sponte revision of its
zoning regulations and zoning map. The plaintiff con-
tends that it is both statutorily and classically aggrieved
in such an instance. We consider each claim in turn.
                             I
            STATUTORY AGGRIEVEMENT
   Under Connecticut law, ‘‘any person aggrieved’’ by a
decision of a zoning commission may take an appeal
to the Superior Court. General Statutes § 8-8 (b). The
plaintiff claims that, pursuant to the plain and unambig-
uous language of § 8-8 (a) (1), it is statutorily aggrieved
by the commission’s amendment of its zoning map.6
That claim presents an issue of statutory construction,
over which our review is plenary. See Buttermilk
Farms, LLC v. Planning & Zoning Commission, 292
Conn. 317, 328, 973 A.2d 64 (2009). ‘‘The process of
statutory interpretation involves the determination of
the meaning of the statutory language as applied to the
facts of the case, including the question of whether the
language does so apply. . . . When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning, General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered. . . . The test to determine ambiguity is
whether the statute, when read in context, is suscepti-
ble to more than one reasonable interpretation.’’
(Emphasis added; internal quotation marks omitted.)
Id.
   We thus begin with the language of the statute. Sec-
tion 8-8 (a) (1) provides in relevant part: ‘‘ ‘Aggrieved
person’ means a person aggrieved by a decision of a
[zoning commission]. . . . In the case of a decision by
a zoning commission . . . ‘aggrieved person’ includes
any person owning land that abuts or is within a radius
of one hundred feet of any portion of the land involved
in the decision of the [zoning commission].’’ (Emphasis
added.) The plaintiff argues that although the commis-
sion ultimately took no action with respect to its prop-
erty, the property nonetheless was ‘‘land involved’’ in
its decision, as the commission specifically considered
a zone change thereto. By contrast, the commission’s
position is that because its decision was to amend the
zoning map with respect to certain parcels that did not
include the plaintiff’s property, the plaintiff’s property
was not involved in its decision. Because both are rea-
sonable interpretations, the statute is ambiguous as
applied to the facts of this case. In construing the stat-
ute, we therefore ‘‘must consider [its] legislative history
. . . and the circumstances surrounding its enactment,
the legislative policy it was designed to implement, the
statute’s relationship to existing legislation and com-
mon-law principles governing the same general subject
matter.’’ (Internal quotation marks omitted.) Benson v.
Zoning Board of Appeals, 89 Conn. App. 324, 331–32,
873 A.2d 1017 (2005).
   We have examined the legislative history surrounding
the enactment of § 8-8 (a) (1), which provides no insight
on the distinct issue raised in this appeal. Fortunately,
our Supreme Court twice has interpreted the particular
statutory language at issue.7 Caltabiano v. Planning &
Zoning Commission, 211 Conn. 662, 664, 560 A.2d 975
(1989), involved an application for a special exception
to excavate a ‘‘3.8 acre parcel located deep within [a]
110 acre parcel.’’ The planning and zoning commission
granted that request and the plaintiffs, whose property
either abutted or was within 100 feet of the 110 acre
parcel, filed an administrative appeal in the Superior
Court. Id. The court dismissed the appeal, concluding
that the plaintiffs were not statutorily aggrieved by the
commission’s decision. From that judgment, the plain-
tiffs appealed. As our Supreme Court described it, the
‘‘case involves the narrow issue of whether the term
‘land involved’ in . . . § 8-8 (a), which establishes stat-
utory aggrievement to appeal the decision of a zoning
agency to the Superior Court, refers to the overall parcel
of land owned by the applicant before that agency or
the particular piece of that land that was the subject
of the agency decision.’’ (Footnote omitted.) Id., 663.
   After noting that the issue presented was one of first
impression, the court in Caltabiano observed that ‘‘[t]he
phrase ‘any portion of the land involved in any decision
of said board’ may appear on the surface to be very
simple to interpret. The core of the issue, however, is
an exceptionally slippery concept.’’ Id., 667. The court
found that the ‘‘ambiguity in the statute’’ required resort
to ‘‘the legislative history and circumstances sur-
rounding the enactment of the statute and the purpose
the statute is to serve.’’ Id. After observing that the
pertinent legislative history ‘‘sheds no light on our
quest’’; id., 668; the court examined the legislative intent
behind the enactment of § 8-8 (a), stating: ‘‘We conclude
that the legislature presumed as a matter of common
knowledge that persons owning property within close
proximity to a projected zoning action would be suffi-
ciently affected by the decision of a zoning agency to
be entitled to appeal that decision to the court. Giving
such a right to the narrow class of abutters and those
owning property within 100 feet of the land involved
would not unduly enlarge the class of those entitled to
appeal such a decision.’’ Id., 668–69. For that reason,
the court interpreted the phrase ‘‘land involved’’ to
mean the complete tract of land owned by the applicant,
rather than simply the portion of the land containing
the proposed activity. Id., 663. The court further empha-
sized that ‘‘[o]nly a bright line construction of § 8-8 (a)
can avoid the uncertainties of its application to various
factual patterns involving proposed zoning decisions
affecting only a part of a larger piece of property.’’
Id., 670.
   The court confronted a similar claim in Stauton v.
Planning & Zoning Commission, 271 Conn. 152, 856
A.2d 400 (2004). In that case, the issue was ‘‘whether
the phrase ‘land involved in the decision of the board’
means the discrete property that is subject to the site
specific zoning amendment or the entire zone in which
the property is located.’’ Id., 158. Relying principally
on Caltabiano, our Supreme Court stated: ‘‘[W]e must
interpret the phrase ‘land involved’ in § 8-8 (a) (1) in
light of the legislature’s intent to relieve a narrow class
of landowners who are presumptively affected by the
zoning commission’s adverse decision because of their
close proximity to a projected zoning action from the
arduous burden of proving classical aggrievement. If
we were to interpret the phrase ‘land involved in the
decision of the board’ to mean the entire zone in which
the land is located even when only one property located
in the zone is affected by the challenged decision, the
statutory right of appeal would no longer be limited to
a narrow class of property owners, but would be avail-
able to all persons owning land within the zone. . . .
[S]uch an interpretation would confer standing on all
persons owning land within the R-1, R-2 and LI zones,
which constitute a large portion of the town.’’ Stauton
v. Planning & Zoning Commission, supra, 160. Accord-
ingly, the court concluded that ‘‘when a zoning decision
directly affects only a single property within a zone,
the phrase ‘land involved in the decision of the board,’
as used in § 8-8 (a) (1), does not include the entire zone
in which the affected property is located.’’ Id., 161.
  From that precedent of this state’s highest court,
we thus glean two related principles that inform our
interpretation of § 8-8 (a) (1) in the present case. First,
statutory aggrievement pursuant to that statute is
intended to benefit ‘‘a narrow class’’ of property owners.
Caltabiano v. Planning & Zoning Commission, supra,
211 Conn. 669. Second, consistent with the foregoing,
we must avoid an interpretation of the phrase ‘‘land
involved in the decision’’ of the commission that confers
jurisdiction on a wide class of property owners that
constitutes ‘‘a large portion of the town.’’ Stauton v.
Planning & Zoning Commission, supra, 271 Conn. 160.
   It is undisputed that the commission took no action
with respect to the plaintiff’s property in the present
case. As in Stauton, the specific zoning changes enacted
by the commission here ‘‘did not in any way alter the
plaintiffs’ ability to use and develop their land.’’8 Id.,
162. As a result, this case stands in stark contrast to
Douglas v. Planning & Zoning Commission, 127 Conn.
App. 87, 13 A.3d 669 (2011). Although the commission
in Douglas—like the commission here—acted in a legis-
lative capacity on its sua sponte application to amend
certain zoning regulations; id., 89–90; this court con-
cluded in Douglas that the plaintiff was statutorily
aggrieved when the amendment ‘‘created a defined,
bounded zoning district, and . . . [the plaintiff’s] prop-
erty falls within the particular zone to which the text
amendment pertained.’’ (Emphasis added.) Id., 101; see
also Ghent v. Zoning Commission, 220 Conn. 584, 587,
600 A.2d 1010 (1991) (‘‘[t]he plaintiffs, as owners of
property within the areas affected by the [zoning]
amendments, appealed to the Superior Court from the
action of the zoning commission in adopting the amend-
ments’’). Put differently, the amendment in Douglas
altered the zoning classification of the plaintiff’s prop-
erty. The plaintiff has provided no appellate authority,
nor are we aware of any, to support the proposition,
central to its interpretation of § 8-8 (a) (1), that a zoning
commission’s inaction with a respect to a particular
parcel on which no zoning application has been submit-
ted constitutes a formal and appealable decision with
respect to that parcel under § 8-8 (a) (1).9
  To the contrary, we conclude that adoption of the
plaintiff’s interpretation would yield bizarre and
unworkable results. When a zoning commission any-
where in Connecticut acts sua sponte in its legislative
capacity to amend select portions of its zoning map, it
necessarily has made a preliminary determination to
take no action with respect to excluded properties
throughout the municipality. As a result, all such prop-
erty owners whose property was not reclassified would
be statutorily aggrieved. In the present case, there are
countless property owners in Bridgeport whose prop-
erty—like the plaintiff’s—the commission elected to
leave untouched. Under the plaintiff’s logic, all such
owners would possess standing to pursue an adminis-
trative appeal, in contravention of the mandate of Cal-
tabiano and Stauton that the class of property owners
statutorily aggrieved under § 8-8 shall be a narrow one
and not a large portion of the municipality. The legisla-
ture could not have intended such a bizarre result, and
we will not indulge in one so plainly contrary to the
guiding precedent of our Supreme Court.
   The plaintiff no doubt would contend that we are
amplifying the nature of their claim and argue that there
is a significant difference between a silent property
owner whose property never is discussed during the
commission’s proceedings and one who submits a
request to have a zoning change to their property con-
sidered, which is discussed and voted on by the commis-
sion. Although plainly distinct, the contrast
nevertheless highlights the ‘‘exceptionally slippery’’
nature of interpreting the phrase ‘‘ ‘any portion of the
land involved in any decision’ ’’ of the commission. Cal-
tabiano v. Planning & Zoning Commission, supra, 211
Conn. 667. It proves difficult indeed to differentiate
between (1) the owner who makes no request that the
commission consider a zone change, (2) the owner who
makes such a request but did not provide any testimo-
nial or documentary evidence whatsoever to the com-
mission, such as the plaintiff here, and (3) the owner
who makes such a request and expends great sums of
time and money to present detailed evidence for the
commission, such as expert testimony, land surveys
and the like. If, in each instance, the commission elects
to take no action with respect to the owner’s parcel
and leave its zoning classification unchanged, where
must the line be drawn? To paraphrase Caltabiano,
when a zoning commission acts in its legislative capac-
ity on a sua sponte application to amend its zoning
regulations or zoning map, ‘‘[o]nly a bright line con-
struction of § 8-8 (a) can avoid the uncertainties of its
application to various factual patterns’’ involved in such
decisions. Id., 670. In light of the aim of § 8-8 (a) (1) to
provide an avenue of appeal to a narrow class of prop-
erty owners, the clearest construction of the phrase
‘‘any portion of the land involved in any decision’’ in
this scenario is that it pertains to land that (1) was the
subject of the application or (2) whose zoning classifica-
tion was altered in some manner by the adopted zon-
ing change.10
   That interpretation comports with the broader pre-
cepts underlying our standing jurisprudence. In inter-
preting § 8-8 (a) (1), we look not only to the purposes
animating the particular legislation at issue, but also to
‘‘common-law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Abel v. Planning & Zoning Commission, 297
Conn. 414, 428, 998 A.2d 1149 (2010). ‘‘[A]ggrievement
is a basic requirement of standing, just as standing is
a fundamental requirement of jurisdiction.’’ (Internal
quotation marks omitted.) Id., 437. A central tenet of
the standing requirement is to ensure that ‘‘judicial deci-
sions which may affect the rights of others are forged
in hot controversy, with each view fairly and vigorously
represented.’’ (Internal quotation marks omitted.)
Golden Hill Paugussett Tribe of Indians v. Southbury,
231 Conn. 563, 571, 651 A.2d 1246 (1995). Yet the mecha-
nism employed by the plaintiff in the present case—
submitting a letter encouraging the commission to con-
sider a zone change of the plaintiff’s property to permit
a condominium unit in the midst of a neighborhood
consisting of single family homes—thwarts that aim. In
such instances in which no formal application has been
made by the plaintiff and the property in question is not
the subject of the commission’s sua sponte application,
there is no compulsion to provide notice to neighboring
property owners and other interested parties of that
proposed change in the classification of the plaintiff’s
property.11
   ‘‘The concept of notice concerns notions of funda-
mental fairness, affording parties the opportunity to be
apprised when their interests are implicated in a given
matter.’’ Twenty-Four Merrill Street Condominium
Assn., Inc. v. Murray, 96 Conn. App. 616, 622, 902 A.2d
24 (2006). ‘‘Compliance with statutorily prescribed
notice requirements is a prerequisite to a valid action
by a land use commission and failure to give proper
notice constitutes a jurisdictional defect. . . . Ade-
quate prehearing notice is necessary to inform affected
and properly interested parties of their opportunity to
be heard and to be apprised of the relief sought. . . .
Constructive, rather than actual, notice is required so
that as much of the populace as possible is construc-
tively notified of the proposed action. . . . [N]otice of
a hearing is not required to contain an accurate forecast
of the precise action which will be taken on the subject
matter referred to in the notice. It is adequate if it fairly
and sufficiently apprises those who may be affected of
the nature and character of the action proposed, so as
to make possible intelligent preparation for participa-
tion in the hearing.’’12 (Citations omitted; internal quota-
tion marks omitted.) Koepke v. Zoning Board of
Appeals, 25 Conn. App. 611, 616–17, 595 A.2d 935 (1991),
rev’d on other grounds, 223 Conn. 171, 610 A.2d 1301
(1992); accord Lynch v. Muzio, 204 Conn. 60, 66, 526
A.2d 1336 (1987) (‘‘specific statutory requirements for
notice [must] be strictly followed . . . [to ensure] that
interested parties receive reasonable notice of an
administrative agency decision’’ [citations omitted]). If
the plaintiff possesses statutory standing to contest—
and possibly obtain reversal of—a commission’s deci-
sion to take no action with respect to the zoning classifi-
cation of its property when it has not filed an application
formally requesting such action, but rather simply sub-
mitted a letter suggesting as much, it will result in a
mechanism in which a zoning change can be obtained
without notice ever being provided to neighboring prop-
erty owners.13 A fortiori, such a decision would affect
the rights of other interested parties, as it would deprive
them of their right to fundamental fairness. Such a
bizarre scenario could not have been contemplated or
intended by the legislature in enacting § 8-8 (a) (1).
   In addition, we are mindful of the potentially chilling
effect that would result if the plaintiff’s interpretation
of § 8-8 (a) (1) was adopted. If owners whose property
was not the subject of a zoning application and on which
the commission elected to take no action nevertheless
possess standing to appeal whenever their property is
discussed in some manner, municipal zoning commis-
sions might become far more reticent to entertain any
informal discussion on requests such as that made by
the plaintiff in the present case.
   It is axiomatic that ‘‘common sense must be used in
statutory interpretation, and courts will assume that
the legislature intended to accomplish a reasonable and
rational result.’’ (Internal quotation marks omitted.)
Cannata v. Dept. of Environmental Protection, 239
Conn. 124, 141, 680 A.2d 1329 (1996). In light of the
foregoing, the plaintiff’s interpretation of § 8-8 (a) (1)
is neither reasonable nor rational when read in context
and applied to the facts of this case. We thus conclude
that when a zoning commission, as part of its sua sponte
application to amend its zoning regulations or zoning
map, refrains from taking action to alter in any manner
the zoning classification of a particular property that
is not specified in the application as the subject thereof,
that property is not ‘‘land involved in the decision’’ of
the commission pursuant to § 8-8 (a) (1). The owner of
such property, therefore, is not within the narrow class
of persons that the statute was intended to protect. See
Abel v. Planning & Zoning Commission, supra, 297
Conn. 427. Accordingly, the court’s finding that the
plaintiff was not statutorily aggrieved by the commis-
sion’s decision to amend its zoning map is not clearly
erroneous.
                             II
             CLASSICAL AGGRIEVEMENT
  The plaintiff also alleges that it is classically aggrieved
by the commission’s decision. ‘‘The fundamental test
for determining [classical] aggrievement encompasses
a well-settled twofold determination: first, the party
claiming aggrievement must successfully demonstrate
a specific personal and legal interest in the subject
matter of the decision, as distinguished from a general
interest, such as is the concern of all the members of
the community as a whole. Second, the party claiming
aggrievement must successfully establish that the spe-
cific personal and legal interest has been specially and
injuriously affected by the decision.          .    .   .
Aggrievement is established if there is a possibility, as
distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Citations omitted; internal quotation marks omitted.)
Harris v. Zoning Commission, 259 Conn. 402, 410, 788
A.2d 1239 (2002).
   The plaintiff cannot satisfy that standard. In the pre-
sent case, the commission decided to amend certain
zoning regulations and certain portions of the zoning
map—none of which pertained to the plaintiff’s prop-
erty. In addition, that decision did not adversely affect
the plaintiff’s interest. Its property retained the R-A
zoning classification and was not altered or otherwise
affected by the amendment in any manner. As owner
of the property, the plaintiff remains in precisely the
same position it was in prior to the commission’s deci-
sion to amend the regulations and zoning map. We
therefore cannot conclude that the plaintiff, as owner of
property that was not the subject of a zoning application
and on which the commission refrained from taking any
action to alter, was specially and injuriously affected by
the commission’s decision.14
   ‘‘Unless the plaintiff alleges and proves aggrievement,
[its] case must be dismissed.’’ McNally v. Zoning Com-
mission, 225 Conn. 1, 6, 621 A.2d 279 (1993). Because
the plaintiff has failed to establish that it was classically
or statutorily aggrieved by the decision of the commis-
sion, the court properly dismissed the plaintiff’s appeal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     This administrative appeal was commenced in December, 2009, by Green-
wood Manor, LLC, which at that time owned the property in question. Allstar
Sanitation, Inc., acquired title to the property on April 16, 2012, and the
court subsequently granted a motion to substitute it as the plaintiff in this
appeal. At a hearing before the Superior Court, the plaintiff’s counsel
described Allstar Sanitation, Inc., as a ‘‘related entity’’ of Greenwood Manor,
LLC. We refer in this opinion to Allstar Sanitation, Inc., as the plaintiff.
   2
     In hearing appeals from decisions of a planning and zoning commission,
the Superior Court acts as an appellate body. See General Statutes § 8-8;
see also Par Developers, Ltd. v. Planning & Zoning Commission, 37 Conn.
App. 348, 353, 655 A.2d 1164 (1995) (noting zoning appeals in which Superior
Court ‘‘reviewed the agency’s decision in an appellate capacity’’).
   3
     The matter specifically before the commission was known as ‘‘Applica-
tion Number 08-91,’’ which identified the commission as the applicant and
the adoption of new zoning regulations as the nature of the proposed action.
At the aggrievement hearing before the Superior Court, the plaintiff stipu-
lated that it did not file an application for a zone change and that the
commission acted sua sponte in amending the zoning regulations and zon-
ing map.
   4
     The record of the November 10, 2008 proceeding indicates that when
Rizio’s name was called to speak at the public hearing, an unidentified voice
stated that ‘‘Mr. Rizio had to go to another meeting, but he asked if I would
leave this [for] the commission.’’ That unspecified filing then was admitted
into the record of the commission’s proceeding. We note that Rizio’s afore-
mentioned letter is the only document from him to the commission in the
record before us and shares the same date as that public hearing.
   5
     As the court found in its memorandum of decision, the plaintiff acquired
title to the property on April 16, 2012—two years and four months after the
commencement of this administrative appeal. On August 2, 2012, the court
granted a motion to substitute it as the plaintiff in this appeal. See footnote
1 of this opinion. At no stage of the proceedings has the commission chal-
lenged the plaintiff’s standing on that basis.
   The thorny issue of standing in such situations is addressed by one noted
commentary: ‘‘A difficult question is whether a person who buys property
from the appellant after the commencement of the appeal and successfully
intervenes as a plaintiff before trial has standing as an aggrieved party to
maintain the appeal. One case [Fuller v. Planning & Zoning Commission,
21 Conn. App. 340, 346, 573 A.2d 1222 (1990)] relied on the concept that
substitution of the buyer is within the court’s discretion and that lack of
standing to maintain the appeal must be raised by special defense. A footnote
in another case [Neumann v. Zoning Board of Appeals, 14 Conn. App. 55,
56 n.1, 539 A.2d 614, cert. denied, 208 Conn. 806, 545 A.2d 1103 (1988)] also
suggests that the buyer is aggrieved. But if aggrievement must exist at the
time the appeal is taken, i.e., within 15 days of the publication of the agency’s
decision, the buyer would not qualify because he was not affected at that
time.
   ‘‘The Supreme Court [in Quarry Knoll II Corp. v. Planning & Zoning
Commission, 256 Conn. 674, 705, 780 A.2d 1 (2001)] granted a motion . . .
allowing the substitution of a plaintiff which had obtained title to the prop-
erty and an assignment of all rights of the original plaintiffs-sellers, and held
that the substitute plaintiff had standing to continue the appeal. The opinion
did not cite any cases or statutes on the standing question, but noted that
the defendant had been given permission to file a supplemental brief on
standing but had not filed a brief advancing new arguments. This may resolve
the problem of substituting a new plaintiff during the appeal, but there still
is an argument based on prior cases which state that aggrievement is based
on the appellant’s status at the time of the appeal rather than at the time
of the trial.’’ (Footnotes omitted.) 9A R. Fuller, supra, § 32.5, p. 154; see
also Foran v. Zoning Board of Appeals, 158 Conn. 331, 336, 260 A.2d 609
(1969) (‘‘It is clear that the plaintiffs did not establish that they were aggrieved
persons at the time their appeal was taken. Thus, their purported appeal
was as of that time invalid.’’). In light of our determination that the plaintiff
has not demonstrated statutory or classical aggrievement, we need not delve
into that hornet’s nest.
   6
     To be clear, the plaintiff’s claim of aggrievement stems from its status
as the owner of the property in question, and not as an abutting owner or
one within the statutory radius of land involved in the commission’s decision.
Cf. Cambodian Buddhist Society of Connecticut, Inc. v. Planning & Zoning
Commission, 285 Conn. 381, 393, 941 A.2d 868 (2008) (plaintiff not statutorily
aggrieved by commission’s denial of application for special exception
because he ‘‘did not own the property’’ that was subject of application and
‘‘did not own land abutting or within 100 feet of the property’’).
   7
     In both instances, the court likewise found the legislative history of § 8-
8 (a) (1) to provide little guidance on the question presented. See Stauton
v. Planning & Zoning Commission, 271 Conn. 152, 159 n.8, 856 A.2d 400
(2004); Caltabiano v. Planning & Zoning Commission, 211 Conn. 662,
667–68, 560 A.2d 975 (1989).
   8
     As members of the commission emphasized during their deliberations
and as the court in its memorandum of decision specifically found, nothing
in the commission’s decision to amend the zoning regulations and zoning
map prevents ‘‘the plaintiff from filing an application with the [commission]
seeking to change the zoning classification [of its property] from R-A to a
zone permitting additional residential options.’’
   9
     In support of its claim of statutory aggrievement, the plaintiff alleges
that the court ‘‘committed reversible error when it failed to follow Latham
v. Planning & Zoning Commission, [Superior Court, judicial district of New
London, Docket No. CV-07-5002641 (April 5, 2011)].’’ Apart from providing no
authority for the novel proposition that one trial court’s decision establishes
a precedent binding on all trial courts in this state, the plaintiff’s argument
is plagued by the fact that Latham does not contain any discussion of
statutory aggrievement. The court’s two sentence analysis of the
aggrievement issue in Latham does not cite or discuss any legal authority,
and simply states: ‘‘The plaintiffs’ property was originally included in the
application for a zone change and is located in the same vicinity as the
property which was rezoned. Accordingly, the plaintiffs are aggrieved by
the action of the commission.’’ Id. The paucity of legal analysis and factual
findings with respect thereto make it difficult for this court to decipher the
basis for that finding of aggrievement. Indeed, it is just as likely that the
court in Latham found the plaintiffs to be classically aggrieved. We therefore
will not resort to speculation and conjecture as to the basis of that court’s
finding of aggrievement, as they ‘‘have no place in appellate review.’’ (Internal
quotation marks omitted.) New Hartford v. Connecticut Resources Recovery
Authority, 291 Conn. 502, 510, 970 A.2d 578 (2009). Furthermore, Latham
is plainly distinguishable from the present case, as the plaintiff’s property
was not the subject of the application at issue here. As Freddino noted
during the commission’s September 14, 2009 meeting, the commission’s
consideration of the plaintiff’s parcel ‘‘was driven by one person, one devel-
oper’s comment’’ submitted on the date of the first public hearing on the
commission’s application.
    10
       An owner whose property is rezoned as part of a commission’s sua
sponte amendment of its zoning regulations and zoning map plainly would
be statutorily aggrieved and, thus, possess the requisite standing to appeal
that determination. The present case concerns those instances in which the
commission takes no action to alter in any manner the zoning classification
of a plaintiff’s property.
    11
       In its appellate brief, the plaintiff claims that requiring a ‘‘formal applica-
tion for a zone change’’ is ‘‘nonsensical.’’ It rhetorically asks and answers,
‘‘If a board’s decision is to be binding . . . what difference does it make
whether the board’s decision follows from a formal application, an informal
application, or something else? None.’’ We submit that interested parties,
such as abutting property owners in the plaintiff’s neighborhood, would
disagree. The legislative history substantiates such a conclusion. As Repre-
sentative Alex Knopp stated during debate on the 1989 amendment of § 8-
8 (a): ‘‘[I]t’s a reasonable presumption to conclude that an abutting property
owner or someone who lives within 100 feet is going to have his or her
property interest affected by’’ the development of nearby property. 32 H.R.
Proc., Pt. 25, 1989 Sess., p. 8825.
    12
       Among the statutory provisions concerning legal notice is General Stat-
utes § 8-7d (a), which provides in relevant part: ‘‘In all matters wherein a
formal petition, application, request or appeal must be submitted to a zoning
commission, planning and zoning commission or zoning board of appeals
. . . and a hearing is required or otherwise held . . . such hearing shall
commence within sixty-five days after receipt of such petition, application,
request or appeal . . . . Notice of the hearing shall be published in a news-
paper having a general circulation in such municipality where the land that
is the subject of the hearing is located at least twice, at intervals of not less
than two days, the first not more than fifteen days or less than ten days
and the last not less than two days before the date set for the hearing. In
addition to such notice, such commission, board or agency may, by regula-
tion, provide for additional notice. Such regulations shall include provisions
that the notice be mailed to persons who own land that is adjacent to the
land that is the subject of the hearing or be provided by posting a sign on
the land that is the subject of the hearing, or both. For purposes of such
additional notice, (1) proof of mailing shall be evidenced by a certificate of
mailing, and (2) the person who owns land shall be the owner indicated on
the property tax map or on the last-completed grand list as of the date such
notice is mailed. All applications and maps and documents relating thereto
shall be open for public inspection. At such hearing, any person or persons
may appear and be heard and may be represented by agent or by attorney.
. . .’’ As our courts repeatedly have noted, a ‘‘fundamental reason for the
requirement of notice [in § 8-7d]’’ is to ‘‘enable parties having an interest to
know what is projected and, thus, to have an opportunity to protest.’’ (Inter-
nal quotation marks omitted.) Gaida v. Planning & Zoning Commission,
108 Conn. App. 19, 29–30, 947 A.2d 361, cert. denied, 289 Conn. 922, 923,
958 A.2d 150, 151 (2008).
    13
       At the aggrievement hearing, the court specifically inquired as to what
remedy the plaintiff was seeking. The plaintiff’s counsel responded: ‘‘[T]he
plaintiff is requesting that the court should vacate the decision as it relates
to the property and order [the commission to] rezone the property to R-
C . . . .’’
    14
       Because the plaintiff has not met its burden in establishing that it was
aggrieved by the decision of the commission, we do not consider the plain-
tiff’s ancillary allegations of malfeasance on the part of certain commission
members in conjunction with other municipal leaders, including Mayor Wil-
liam Finch. As the plaintiff’s counsel termed it before the Superior Court,
‘‘[t]he allegation is that the [commission] was influenced, coerced, instructed
by the city of Bridgeport to not rezone the plaintiff’s property.’’ We further do
not consider the allegedly improper participation of Commissioner Pappas-
Phillips, whose term as a member thereof allegedly had expired. Whatever
the merits of those allegations, it remains that the commission’s decision
to amend its zoning regulations and zoning map did not alter in any manner
the zoning classification of the plaintiff’s property. As such, the plaintiff
lacked standing to advance those allegations before the Superior Court.